IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DEUTSCHE BANK, NATIONAL TRUST               : No. 407 WAL 2019
COMPANY,                                    :
                                            :
                   Respondent               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
GINA ACKERMAN,                              :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of April, 2020, the Petition for Allowance of Appeal is

DENIED.